Wltson, Judge:
This is an action under 19 U.S.C. 1516a(a)(2) challenging the determination by the International Trade Commission that importations of sugar from Canada were causing material injury to an industry in the United States. Intervenor Amstar, a domestic producer of sugar and the initiator of the administrative proceeding, now moves for access to confidential documents from that proceeding to which the plaintiffs were previously granted access by the court. Atlantic Sugar Ltd., et al. v. United States, 85 Cust. Ct. 114, C.R.D. 89-10, modification and stay denied, 85 Cust. Ct. 128, C.R.D. 80-14.
Plaintiffs have not responded and the defendant United States objects only to the inclusion of Amstar’s in-house counsel in the proposed order.
The court is of the opinion that in actions such as these the confidential business information of business competitors should not be disclosed to in-house counsel unless a party has no other reasonable way of adequately preparing and presenting its arguments. This preference is not based on any reservation as to the integrity of in-house counsel but is intended to avoid placing them under the unnat*134ural and unremitting strain of having to exercise constant self-censorship in their normal working relations.
It is therefore,
ORDERED, that Amstar’s-motion be granted only to the extent that its independent counsel shall be granted access to document Nos. 2, 3, 9, 10, 11, 25, 42, 45, 49, 50, 52, 56, 57, and'61 on list No. 2 under the terms of the court’s order of September 12, 1980 and it is further
Ordered, that the above-listed documents shall be made available for examination and copying by those granted access hereunder at the office of the Clerk of the Court or the office of the International Trade Commission for the 30-day period commencing on the date of entry of this order.